              Case 2:17-cv-00094-RAJ Document 231 Filed 03/13/19 Page 1 of 6




 1
                                                            THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9    ABDIQAFAR WAGAFE, et al., on behalf
      of themselves and others similarly situated,
10                                                       No. 2:17-cv-00094-RAJ
                             Plaintiffs,
11                                                       PLAINTIFFS’ SUPPLEMENTAL BRIEF
              v.                                         IN SUPPORT OF PLAINTIFFS’
12                                                       MOTION FOR SANCTIONS
      DONALD TRUMP, President of the
13    United States, et al.,                             Note on Motion Calendar: March 27, 2019
14                           Defendants.
15

16          The Court’s February 27, 2019 Order (Dkt. 223) directed Plaintiffs to file a supplemental
17   brief detailing the fees incurred in preparing and filing their Motion for Sanctions. Plaintiffs
18   request the Court award $73,476.08 for counsel’s work on Plaintiffs’ Motion for Sanctions.
19   Plaintiffs arrived at this figure using the lodestar method—which carries a strong presumption
20   that the amount requested is a reasonable fee—and is supported by attorney declarations
21   included herewith.
22      1. The lodestar method establishes a presumptively reasonable fee.
23          To determine whether the requested fees are reasonable, the court applies the lodestar
24   method. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The lodestar is determined by
25   multiplying a reasonable hourly rate or rates by the number of hours reasonably expended in the
26   litigation. Id. There is a “strong presumption” that the lodestar amount constitutes a “reasonable”

      PLAINTIFFS’ SUPPLEMENTAL BRIEF ISO                                       Perkins Coie LLP
      MOTION FOR SANCTIONS                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:17-cv-00094-RAJ) – 1                                              Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 231 Filed 03/13/19 Page 2 of 6




 1   fee. Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010); see also Dkt. 223 at 10 (“The
 2   lodestar figure is presumptively a reasonable fee award.”). Thus, “it should only be enhanced or
 3   reduced in rare and exceptional cases.” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1119 n.4 (9th
 4   Cir. 2000) (internal quotation marks omitted).
 5      2. The Court has already determined that counsel’s rates are reasonable.
 6          The Court reviewed the requested rates for Plaintiffs’ attorneys and found them
 7   reasonable in its Order granting in part Plaintiffs’ Motion for Sanctions. See Dkt. 223 at 11.
 8                  In reaching that determination, the Court relie[d] on declarations
                    that the rates identified are the normal hourly rates, the experience
 9                  of Plaintiffs’ attorneys, the Declaration of Carol Sobel (Dkt. # 138)
                    to the extent it addresses the rates of attorneys outside of this
10                  District, Defendant[s]’ lack of stated opposition to the
                    reasonableness of the rates, and on its familiarity with legal fees in
11                  the Western District of Washington at the relevant time period.
12   Id.; see also Declarations of Carol Sobel (Dkt. 138), Hugh Handeyside (Dkt. 139), Matt Adams
13   (Dkt. 141), Nicholas P. Gellert (Dkt. 142), Sameer Ahmed (Dkt.143), Stacy Tolchin (Dkt. 144),
14   and Trina Realmuto (Dkt. 145) (setting forth the attorneys’ skill, experience, and the rate
15   structure employed).
16          Nothing has changed since the Court’s February 27, 2019 Order for the Court to now find
17   the rates unreasonable. In awarding fees related to Plaintiffs’ Motion to Compel, this Court
18   applied the 2017 rates for the work that was done in that year. Plaintiffs request that the Court
19   apply the 2018 rates because all of counsel’s work in preparing and filing the Motion for
20   Sanctions was completed in 2018. Cf. Gates v. Deukmejian, 987 F.2d 1392, 1406 (9th Cir. 1992)
21   (“[D]istrict courts have the discretion to compensate prevailing parties for any delay in the
22   receipt of fees by awarding fees at current rather than historic rates in order to adjust for inflation
23   and loss of the use [of] funds.”).
24

25

26

      PLAINTIFFS’ SUPPLEMENTAL BRIEF ISO                                        Perkins Coie LLP
      MOTION FOR SANCTIONS                                                  1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:17-cv-00094-RAJ) – 2                                               Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
                 Case 2:17-cv-00094-RAJ Document 231 Filed 03/13/19 Page 3 of 6




 1        3. The time Plaintiffs’ counsel spent litigating the motion and the fee award requested
             are reasonable.
 2
             Plaintiffs’ counsel collectively spent 132.25 hours to prepare and file the Motion for
 3
     Sanctions and the reply brief in support of the Motion. 1 The supplemental declarations of Matt
 4
     Adams, Sameer Ahmed, Nicholas P. Gellert, Hugh Handeyside, Trina Realmuto, and Stacy
 5
     Tolchin, submitted herewith, attach the documentation of the time spent strategizing, preparing,
 6
     and filing the Motion for Sanctions. See Hensley, 461 U.S. at 433 (explaining that the party
 7
     seeking fees bears the burden of documenting the hours expended in the litigation and must
 8
     submit evidence supporting the fee request.); Thomas v. Cannon, No. 3:15-05346 BJR, 2018 WL
 9
     1517662, at *1 (W.D. Wash. Mar. 28, 2018) (“As a general rule, the court should defer to the
10
     winning lawyer’s professional judgment as to how much time he was required to spend on the
11
     case.” (internal quotation marks omitted)).
12
             Plaintiffs’ request $73,476.08 for 132.25 hours of work at hourly rates of $415.36 to
13
     $815.62. The requested fee is presumptively reasonable because it is based on the lodestar
14
     method. The fee award is also reasonable “in light of the complicated and difficult nature of the
15
     case,” Dkt. 223 at 11, the complexities related to the relief sought in Plaintiffs’ Motion for
16
     Sanctions, the parties’ thorough briefing, and the effect of the sanctions motion on Defendants’
17
     conduct. As the Court observed, it took multiple motions, including the Motion for Sanctions, for
18
     Defendants to offer an explanation for their delayed privilege assertions “that passed muster.” Id.
19
     at 9. Despite multiple Court orders directing Defendants to produce discovery, it was not until
20
     Defendants’ response to the sanctions motion that Defendants articulated “a credible basis for
21
     their privilege assertions as to [the Named Plaintiffs] unredacted A-Files . . . .” Id.
22
     //
23

24

25           1
              Other attorneys at Perkins Coie (besides Nicholas P. Gellert, David Perez, and Laura
     Hennessey) contributed to Plaintiffs’ Motions for Sanctions, but Plaintiffs have elected to not
26   include their work in the request for a fee award relating to the motion. Plaintiffs may seek
     recovery of fees for such other Perkins Coie attorneys as may be appropriate in the future.
      PLAINTIFFS’ SUPPLEMENTAL BRIEF ISO                                        Perkins Coie LLP
      MOTION FOR SANCTIONS                                                  1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:17-cv-00094-RAJ) – 3                                               Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 231 Filed 03/13/19 Page 4 of 6




 1          The fee amount represents the sum of the hours and fees claimed in the Supplemental
 2   Declarations as follows:
 3
      Timekeeper                2018 Hourly Rate         Hours Worked             Total
 4
      Hugh Handeyside           $676.85                  5.9                      $3,993.42
 5    Matt Adams                $815.62                  8.1                      $6,606.52
 6    Nicholas P. Gellert       $630                     8.1                      $5,103
 7    David Perez               $575                     20.3                     $11,672
 8    Laura Hennessey           $490                     73.1                     $35,819
 9    Sameer Ahmed              $600.38                  8.25                     $4,953.14

10    Stacy Tolchin             $676.85                  5.5                      $3,722.68

11    Trina Realmuto            $815.62                  0.9                      $734.06
      Kristin Macleod-Ball      $415.36                  2.1                      $872.26
12
                                            TOTAL: 132.25                         $73,476.08
13

14
        4. Conclusion
15
            Plaintiffs respectfully request the Court award $73,476.08; this figure represents the
16
     reasonable attorneys’ fees incurred in litigating Plaintiffs’ Motion for Sanctions. Plaintiffs further
17
     request that this amount, along with the $50,507.92 the Court has already ordered Defendants
18
     pay in connection with Plaintiffs’ Motion to Compel, see Dkt. 223, be paid within 30 days of the
19
     Court’s order to the Perkins Coie Trust Account.
20

21

22

23

24

25

26

      PLAINTIFFS’ SUPPLEMENTAL BRIEF ISO                                       Perkins Coie LLP
      MOTION FOR SANCTIONS                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:17-cv-00094-RAJ) – 4                                              Phone: 206.359.8000
                                                                                Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 231 Filed 03/13/19 Page 5 of 6




 1   Respectfully submitted,                        DATED: March 13, 2019
 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     s/ Sameer Ahmed                                s/ Nicholas P. Gellert
 3   Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
     Sameer Ahmed (admitted pro hac vice)           s/ Cristina Sepe
 4   ACLU Foundation of Southern California         Harry H. Schneider, Jr. #9404
     1313 W. 8th Street                             Nicholas P. Gellert #18041
 5   Los Angeles, CA 90017                          David A. Perez #43959
     Telephone: (213) 977-5236                      Cristina Sepe #53609
 6   jpasquarella@aclusocal.org                     Perkins Coie LLP
     sahmed@aclusocal.org                           1201 Third Avenue, Suite 4900
 7                                                  Seattle, WA 98101-3099
     s/ Matt Adams                                  Telephone: 206.359.8000
 8   Matt Adams #28287                              HSchneider@perkinscoie.com
     Northwest Immigrant Rights Project             NGellert@perkinscoie.com
 9   615 Second Ave., Ste. 400                      DPerez@perkinscoie.com
     Seattle, WA 98122                              CSepe@perkinscoie.com
10   Telephone: (206) 957-8611
     matt@nwirp.org                                 s/ Trina Realmuto
11                                                  s/ Kristin Macleod-Ball
     s/ Stacy Tolchin                               Trina Realmuto (admitted pro hac vice)
12   Stacy Tolchin (admitted pro hac vice)          Kristin Macleod-Ball (admitted pro hac vice)
     Law Offices of Stacy Tolchin                   American Immigration Council
13   634 S. Spring St. Suite 500A                   1318 Beacon Street, Suite 18
     Los Angeles, CA 90014                          Brookline, MA 03446
14   Telephone: (213) 622-7450                      Telephone: (857) 305-3600
     Stacy@tolchinimmigration.com                   trealmuto@immcouncil.org
15                                                  kmacleod-ball@immcouncil.org
     s/ Hugh Handeyside
16   s/ Lee Gelernt                                 s/ Emily Chiang
     s/ Hina Shamsi                                 Emily Chiang #50517
17   Hugh Handeyside #39792                         ACLU of Washington Foundation
     Lee Gelernt (admitted pro hac vice)            901 Fifth Avenue, Suite 630
18   Hina Shamsi (admitted pro hac vice)            Seattle, WA 98164
     American Civil Liberties Union Foundation      Telephone: (206) 624-2184
19   125 Broad Street                               Echiang@aclu-wa.org
     New York, NY 10004
20   Telephone: (212) 549-2616
     lgelernt@aclu.org
21   hhandeyside@aclu.org
     hshamsi@aclu.org
22
                                                    Counsel for Plaintiffs
23

24

25

26

     PLAINTIFFS’ SUPPLEMENTAL BRIEF ISO                                 Perkins Coie LLP
     MOTION FOR SANCTIONS                                           1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
     (No. 2:17-cv-00094-RAJ) – 5                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 231 Filed 03/13/19 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE
 2          I certify that on the date indicated below, I caused service of the foregoing document via
 3   the CM/ECF system, which will automatically send notice of such filing to all counsel of record.
 4          DATED this 13th day of March, 2019, at Seattle, Washington.
 5
                                                         s/ Cristina Sepe
 6                                                       Cristina Sepe, WSBA No. 53609
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       Email: CSepe@perkinscoie.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      CERTIFICATE OF SERVICE                                                Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
      (No. 2:17-cv-00094-RAJ) – 1                                         Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
